NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ADOLFO ESTEBAN HENRIQUEZ-                       No.    14-74021
TURCIOS,
                                                Agency No. A088-894-656
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 7, 2019**

Before: THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges.

      Adolfo Esteban Henriquez-Turcios, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his

application for withholding of removal and relief under the Convention Against



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture. Henriquez-Turcios only seeks review of the claim for withholding of

removal. Our jurisdiction is governed by 8 U.S.C. § 1252(a)(1), and we deny in

part and dismiss in part the petition.

      We review de novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163,

1166 (9th Cir. 2008), except to the extent that deference is owed to the BIA’s

interpretation of the governing statutes and regulations, Simeonov v. Ashcroft,

371 F.3d 532, 535 (9th Cir. 2004). We review for substantial evidence the

agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006).

      The BIA did not err in finding that Henriquez-Turcios did not establish

membership in a cognizable social group. See Reyes v. Lynch, 842 F.3d 1125,

1131 (9th Cir. 2016) (in order to demonstrate membership in a particular group,

“[t]he applicant must ‘establish that the group is (1) composed of members who

share a common immutable characteristic, (2) defined with particularity, and (3)

socially distinct within the society in question’” (quoting Matter of M-E-V-G-, 26

I. & N. Dec. 227, 237 (BIA 2014))); see also Santos-Lemus v. Mukasey, 542 F.3d

738, 744-46 (9th Cir. 2008) (young men who resist gang violence in El Salvador is

not a particular social group), abrogated in part by Henriquez-Rivas v. Holder,

707 F.3d 1081, 1093 (9th Cir. 2013). Our conclusion is not affected by the

differing nexus standards applicable to asylum and withholding of removal claims.


                                         2                                   14-74021
Cf. Barajas-Romero v. Lynch, 846 F.3d 351, 360 (9th Cir. 2017) (discussing Zetino

v. Holder having drawn no distinction between the standards where there was no

nexus at all to a protected ground).

      We lack jurisdiction to consider Henriquez-Turcios’s purported membership

in a group of people who are engaged in anti-gang activities and have filed reports

with the police because he did not propose that group to the agency. See Barron v.

Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (no jurisdiction over claims not

presented to the agency). Finally, Henriquez-Turcios has waived any challenge to

the agency’s conclusion that he failed to establish that he would more likely than

not be persecuted on account of a political opinion. See Martinez-Serrano v. INS,

94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and argued in

opening brief are waived). Thus, the withholding claim fails.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   14-74021